In a negligence action to recover damages for personal injuries, etc., the defendants appeal from a judgment of the Supreme Court, Nassau County (Christ, J.), dated April 17, 1989, which upon a jury verdict, is in favor of the plaintiffs and against them in the principal sum of $82,500.
Ordered that the judgment is affirmed, with costs.
The defendants contend that the jury’s verdict was not supported by legally sufficient evidence. We disagree. For a court to conclude as a matter of law that a jury verdict is not supported by sufficient evidence "[i]t is necessary to first conclude that there is simply no valid line of reasoning and permissible inferences which could possibly lead rational men to the conclusion reached by the jury on the basis of the evidence presented at trial” (Cohen v Hallmark Cards, 45 NY2d 493, 499). Upon a review of the record, it cannot be said that the jury’s verdict in this case was irrational.
We also reject the defendants’ claim that the verdict was against the weight of the credible evidence. A jury verdict will not be set aside unless a court finds that the jurors could not have reached their verdict on any fair interpretation of the evidence (see, Nelson v City of New Rochelle, 154 AD2d 661; Taype v City of New York, 82 AD2d 648). A review of the evidence adduced in the present case demonstrates that there was a fair basis for the verdict in the plaintiff’s favor. Kooper, J. P., Sullivan, Miller and O’Brien, JJ., concur.